Citation Nr: 1530169	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes (claimed as missing front tooth). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO in St. Petersburgh, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered loss of teeth due to loss of substance of body of maxilla or mandible.  
 
2.  The Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment; the Veteran does not meet the classes of eligibility for dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes (claimed as missing front tooth) have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in July 2009.  The Veteran indicated in July 2009 that he had submitted all information and evidence to support his claim and that he had no other information or evidence to give VA in support of his claim.  

VA has obtained service treatment and personnel records and assisted the Veteran in obtaining evidence.  Lay statements have been submitted by the Veteran and a transcript of his Board hearing is of record. 

In this case, while the Veteran was not provided a VA dental examination, the Board finds that a VA examination is not necessary.  The service treatment records are devoid of any evidence that the Veteran sustained dental trauma during service which resulted in the loss of teeth/loss of substance of the body of the maxilla or mandible, or that a service connected disability caused him dental trauma (including being hit in the mouth by a rifle) during service which resulted in the loss of substance of the body of the maxilla or mandible.  Absent competent and credible lay or medical evidence that indicates that he has a current dental disability that is related to in-service trauma or to a service connected disability, the Board finds that a VA examination is not necessary for the disposition of this claim.  Further, a VCAA request to the Veteran asking for any additional information regarding his dental trauma claim did not elicit any additional information.  Thus, under these circumstances, a VA examination is not necessary in order for the Board to adjudicate this appeal.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a missing front tooth.  Specifically, he asserts that he was hit in the mouth with a rifle while practicing drills in the barracks sometime between January and April 1956.  The Veteran testified that the tooth was ground down and a crown was made to replace the tooth.  The Veteran further testified that he feels pain when he bites down.  He denied any current dental treatment. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

In the present case, the Veteran's service dental records appear to show that the Veteran had tooth number 10 extracted in October 1956.  The records do not show that a crown was made; however, the January 1959 medical examination reveals that the Veteran was dentally qualified for separation.  He did not have any missing front teeth.  

Even assuming that his front tooth was extracted and replaced, applying the above criteria to the facts in this case, the Board finds that there is no basis for compensation for any dental disorder since both the regulations clearly provide that replaceable missing teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The Veteran does not have one of the dental or oral conditions listed under  38 C.F.R. § 4.150.  Notably, there is no evidence that loss of teeth was due to loss of substance of body of maxilla or mandible and thus, compensation is not warranted.  

Nevertheless, the Board will determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for dental treatment are set forth in 38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only three of those classes are potentially applicable in this case, which are analyzed below.  

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150.  As such, the Veteran does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment.  Restrictions include one-time treatment and timely application after service, usually within 90 days.  Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 90 days prior to discharge or release and all appropriate dental treatment indicated by the examination.  In the 
present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment. Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  There is no objective evidence that the Veteran suffered dental trauma in service.  As such, the Veteran does not meet the Class II (a) criteria for service connection for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the evidence is against a claim for service connection for a dental disorder due to trauma for compensation and treatment purposes.  The Veteran's claim a missing front tooth does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150, and the Veteran does not meet the requirements under 

38 C.F.R. § 17.161 for service connection for the limited purpose of receiving VA treatment.  As such the claim is denied. 


ORDER

Entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes (claimed as missing front tooth) is denied.


____________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


